Citation Nr: 0405003	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from May 1942 to July 1945 and 
December 1948 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which, in pertinent part, granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable disability rating, effective 
November 29, 2002.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim for a higher 
rating for hearing loss.  The veteran underwent audiological 
examinations in December 2002 and January 2003.  However, 
neither of these examination reports provides the information 
necessary for the Board to rate the veteran's hearing loss 
disability in accordance with 38 C.F.R. § 4.85 (2003).  For 
example, in December 2002 the examiner derived speech 
discrimination results using the NU-6 word recognition test 
and not the Maryland CNC speech discrimination test.  
Additionally, in December 2002 and January 2003, puretone 
threshold averages (i.e., the sum of puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz, divided by four) were not 
reported by the examiners.  The Board is unable interpret the 
December 2002 and January 2003 audiograms, which were 
presented in graphic rather than numerical form.  Rating 
officials are not considered competent to interpret these 
results.  See Kelly v. Brown, 7 Vet. App. 471 (1995). 

Accordingly, a new VA audiology examination is necessary to 
determine the current severity of the veteran's hearing loss 
pursuant to the criteria set forth 38 C.F.R. § 4.85 (2003).  
Any medical records showing treatment for hearing loss should 
also be obtained, and the veteran should be provided adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003).   

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Notify the veteran (a) of the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a higher rating for bilateral 
hearing loss; (b) of the information and 
evidence that VA will seek to obtain on 
his behalf; (c) of the information and 
evidence that he is expected to provide 
to VA; and (d) request that he provide 
any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003).   

2.  Ask the veteran to identify all 
medical care providers who have evaluated 
or treated him for his service-connected 
bilateral hearing loss since 2002.  All  
records of any treatment reported by the 
veteran that have not already been 
associated with the claims folder should 
be obtained.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometry test.  The examiner 
should set forth puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz.  The 
examination must be conducted without the 
use of hearing aids.  See 38 C.F.R. 
§ 4.85.

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, it should 
be undertaken before further adjudication 
of the claim.

5.  Thereafter, readjudicate the 
veteran's claim of entitlement to an 
initial compensable disability rating for 
service-connected bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.
Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 



and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




